DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Regarding paragraph 0027, “save” should be changed to safe.  
Appropriate correction is required.

Claim Objections
Claims 3-15 and 17-18 are objected to because of the following informalities:  Regarding claims 3, 6-8, 13, 15, and 17-18, “including” should be changed to includes.  Regarding claim 17, “each the” should be changed to each of the.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 8-14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "may be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Description of preferences is properly set forth in the specification rather than the claims.  See MPEP § 2173.05(d).
Regarding claims 8 and 19, it is unclear how insulation can dissipate heat.  Insulation is a material that prevents the transfer of heat and thus does not dissipate heat (i.e., move heat away from its source into the surrounding environment).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-11, 13, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staller (US 9,719,680 B2).
Regarding claim 1, Staller discloses a device (Figure 1) for safely re-directing carbon monoxide exhaust from a generator (see generators in Figures 1-3) comprising: a base [12, 13] configured to be positioned on a grounding surface (ground); a holding mechanism [4, 8] suspended at an elevated height from the base [12, 13]; at least one support [9], each of the at least one support [9] is connected between the base [12, 13] and the holding mechanism [4, 8], where each of the at least one support [9] is configured to support the holding mechanism [4, 8] at the elevated height in a vertical orientation; and an exhaust tube [1, 14, 16] configured to be connected to an exhaust outlet [17] of the generator on a first end (see [16]), the exhaust tube [1, 14, 16] is configured to extend from the exhaust outlet [17] of the generator vertically through the holding mechanism [4, 8] to a safe exhaust height above the exhaust outlet [17] of the generator (col. 1 lines 19-41, col. 8 line 45 - col. 9 line 18, and Figure 1).
Regarding claim 2, Staller discloses the device of claim 1, wherein the device is configured to re-direct the carbon monoxide exhaust from the exhaust outlet [17] of the generator through the exhaust tube [1, 14, 16] vertically to the safe exhaust height above the exhaust outlet [17] of the generator into an atmosphere at the safe exhaust height (col. 1 lines 19-41, col. 4 lines 54-56, col. 8 line 45 - col. 9 line 18, and Figure 1).
Regarding claim 3, Staller discloses the device of claim 1, wherein the holding mechanism [4, 8] including an adjustment lock [7] configured to adjustably secure the exhaust tube [1, 14, 16] (specifically connector tube [14]) on or inside of the holding mechanism [4, 8] in a vertical position (col. 9 lines 7-18 and Figure 1).
Regarding claim 5, Staller discloses the device of claim 3, wherein the adjustment lock [7] is configured to adjust the vertical position of the exhaust tube [1, 14, 16] on or inside of the holding mechanism [4, 8] at the elevated height above the base [12, 13], whereby, the exhaust tube [1, 14, 16] may be configured to move vertically up and down within the exhaust tube [1, 14, 16] and be secured at a required vertical exhaust height via the adjustment lock [7], where the required vertical exhaust height of the exhaust tube [1, 14, 16] is configured for vertically positioning the first end (see [16]) of the exhaust tube [1, 14, 16] with the exhaust outlet [17] of the generator (col. 8 line 45 - col. 9 line 18 and Figure 1).
Regarding claim 6, Staller discloses the device of claim 1, wherein the exhaust tube [1, 14, 16] including: a horizontal portion [16] with the first end configured to connect to the exhaust outlet [17] of the generator; and a vertical portion [1] configured to extend vertically upward from the horizontal portion [16] through the holding mechanism [4, 8] to the safe exhaust height (col. 8 line 45 - col. 9 line 18 and Figure 1).
Regarding claim 7, Staller discloses the device of claim 6, wherein the exhaust tube [1, 14, 16] including a bend portion [14] with a radius, the bend portion [14] is connected between the horizontal portion [16] of the exhaust tube [1, 14, 16] and the vertical portion [1] of the exhaust tube [1, 14, 16], wherein the bend portion [14] of the exhaust tube [1, 14, 16] bending 90 degrees from the horizontal portion [16] to the vertical portion [1] at the radius (col. 8 line 45 - col. 9 line 18 and Figure 1).
Regarding claim 8, Staller discloses the device of claim 1, wherein the exhaust tube [1, 14, 16] including an insulated portion (exterior surface of exhaust stack section [1]) configured to dissipate heat of the carbon monoxide exhaust from the generator (col. 5 line 51 - col. 6 line 2, col. 8 lines 45-58, and Figure 1).
Regarding claim 9, Staller discloses the device of claim 8, wherein the insulated portion (exterior surface of exhaust stack section [1]) of the exhaust tube [1, 14, 16] is positioned above the holding mechanism [4, 8] (col. 8 line 45 - col. 9 line 18 and Figure 1).
Regarding claim 10, Staller discloses the device of claim 9, wherein the insulated portion (exterior surface of exhaust stack section [1]) is a heat/burn shield configured to provide a hand moveable portion of the device (Figure 1) for manipulating the device during operation with the generator (col. 5 line 51 - col. 6 line 2 and Figure 1; wherein the column can be hand moveable because the exterior surface of each stack section [1] displaces heat thereby reducing surface temperature on the exterior of the column so the column does not become hot enough to burn people).
Regarding claim 11, Staller discloses the device of claim 10, wherein the heat/burn shield is a home gas pipe vent (col. 5 line 51 - col. 6 line 2, col. 8 lines 45-58, and Figure 1; wherein the broadest reasonable interpretation of “home gas pipe vent” is simply a gas vent pipe which Staller discloses).
Regarding claim 13, Staller discloses the device of claim 9, wherein the exhaust tube [1, 14, 16] further including a coupler [2], the coupler [2] is configured for vertically positioning the insulated portion (exterior surface of exhaust stack section [1]) on the exhaust tube [1, 14, 15] (col. 8 lines 45-58 and Figure 1).
Regarding claim 17, Staller discloses the device of claim 1, wherein the base [12, 13] including at least one stabilizing base pad [13] on a bottom side, each the at least one stabilizing base pad [13] are configured for stabilizing the base [12, 13] on the grounding surface (ground) (col. 6 lines 55-62, col. 8 line 59 - col. 9 line 6, and Figure 1).
Regarding claim 20, Staller discloses a generator (see generators in Figures 1-3) comprising: a device (Figure 1) for safely re-directing carbon monoxide exhaust from the generator, the device (Figure 1) comprising: a base [12, 13] configured to be positioned on a grounding surface (ground); a holding mechanism [4, 8] suspended at an elevated height from the base [12, 13]; a plurality of supports [9] connected between the base [12, 13] and the holding mechanism [4, 8], the plurality of supports [9] is configured to support the holding mechanism [4, 8] at the elevated height in a vertical orientation; and an exhaust tube [1, 14, 16] configured to be connected to an exhaust outlet [17] of the generator on a first end (see [16]), the exhaust tube [1, 14, 16] is configured to extend from the exhaust outlet [17] of the generator vertically through the holding mechanism [4, 8] to a safe exhaust height above the exhaust outlet [17] of the generator (col. 1 lines 19-41, col. 8 line 45 - col. 9 line 18, and Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Staller.
Regarding claim 12, Staller discloses the device of claim 10, wherein the heat/burn shield is configured to dissipate the heat of the carbon monoxide exhaust from the generator (col. 5 line 51 - col. 6 line 2).  Staller does not explicitly disclose dissipating the heat by 50% or more.  However, Staller discloses the heat dissipation achieving the result of reducing surface temperatures so the column does not become hot enough to burn people or property; thus a person having ordinary skill in the art would have recognized that heat dissipation amount is a result-effective variable.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the heat/burn shield to dissipate heat by 50% or more to achieve desired surface temperature reduction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.
Regarding claims 16 and 18, Staller discloses the device of claim 1 and the device of claim 17, wherein the base [12, 13] has a triangle shape including three structural side members [12], wherein the at least one support [9] includes three supports [9] connected between each corner of the triangle shape of the base [12, 13] and the holding mechanism [4, 8], wherein the base [12, 13] including three stabilizing base pads [13] on each corner of a triangle shape of the base [12, 13] (col. 8 line 59 - col. 9 line 6 and Figure 1).  Staller discloses a tripod base and not a square shaped base.  However, Staller also repeatedly discloses that the base can have three or more legs attached to the exterior of the housing that support the housing in an upright position (col. 10 lines 55-57 and claim 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Staller’s base to have a square shape including four structural side members, wherein the at least one support includes four supports connected between each corner of the square shape of the base and the holding mechanism, wherein the base includes four stabilizing base pads on each corner because Staller discloses that the stand can have more than three legs (i.e., these limitations would directly follow from a stand with four legs) (col. 10 lines 55-57 and claim 1).  Additionally mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144. 04 VI B.

Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 4, the combination including the adjustment lock being an adjustment screw in the holding mechanism configured for adjustably securing the exhaust tube on or inside of the holding mechanism in the vertical position in the invention as claimed is neither disclosed nor rendered obvious by the prior art.
Regarding claim 14, the combination including the machined aluminum tube piece being side drilled to receive a set screw, the set screw being configured to allow the insulated portion to be adjustably positioned vertically on the exhaust tube in the invention as claimed is neither disclosed nor rendered obvious by the prior art.
Regarding claim 15, the combination including the upper exhaust pipe being connected to the lower exhaust pipe via a flanged fitting in the invention as claimed is neither disclosed nor rendered obvious by the prior art.
Regarding claim 19, the combination including the machined aluminum tube piece being side drilled to receive a set screw, the set screw being configured to allow the insulated portion to be adjustably positioned vertically on the exhaust tube, the upper exhaust pipe being connected to the lower exhaust pipe via a flanged fitting, and the adjustment lock being an adjustment screw in the holding mechanism configured for adjustably securing the exhaust tube on or inside of the holding mechanism in the vertical position in the invention as claimed is neither disclosed nor rendered obvious by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “SVA B71 Generator Exhaust Stack Extension- Sheridan, WY.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746